815 F.2d 78
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Kenneth LIPPERT Jr., Plaintiff-Appellant,v.NORFOLK & WESTERN RAILWAY, Defendant-Appellee.
Nos. 86-3017, 86-3018.
United States Court of Appeals, Sixth Circuit.
Feb. 4, 1987.

Before RYAN and BOGGS, Circuit Judges, and BROWN, Senior Circuit Judge.

ORDER

1
This cause having come on to be heard upon the record, the briefs and oral argument of the parties;  and


2
The court having determined that the district court erred in granting defendant's motion for a directed verdict, inasmuch as there was sufficient evidence in the record to create a question for the jury;  it is


3
ORDERED that the judgment of the district court be, and it hereby is, reversed.